Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
Claims 1-9 and 11-21 are pending. Claim 10 has been canceled. Claim 21 is new. Claims 1, 11 and 18 have been amended.

Allowable Subject Matter
The indicated allowability of claim 1-9 and 11-17 (limitations of claim 10 now being incorporated into claim 1) is withdrawn in view of the newly discovered reference(s) to Yang et al. US 2018/0090569 A1 (Yang), Chai et al. US 2017/0256544 A1 (Chai), Rahim et al. US 2006/0237784 A1 (Rahim), WO 2011/027487 A1 (Nakagawa), and Jeon et al. US 6,586,349 B1 (Jeon).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 reciting “the first high-k region and the second high-k region have a substantially same dielectric constant” renders the claim indefinite because it is unclear what constitute “substantially same dielectric constant”. According to Applicant’s disclosure, see FIG. 1, the first high-k region 14A is composed of HfO2- 14B and Al2O3 15, whereas the second high-k region 14B is composed of HfO2. It is unclear how would a laminate of HfO2 and Al2O3- be considered to have “substantially same dielectric constant” as HfO2. More specifically, Al2O3 has a dielectric constant of about 9 and HfO2 has a dielectric constant of about 25. Therefore, the dielectric constant of the laminate composed of both HfO2 and Al2O3- would not appear to be the same as the dielectric constant of HfO2 by itself. As best understood, “substantially same dielectric constant” refer to the portions of the high-k regions having the same dielectric material. 
Claim 18 reciting “wherein the high-k dielectric layer consists essentially one of hafnium silicon oxide, hafnium oxide, zirconium oxide, lanthanum oxide, titanium oxide, yttrium oxide, or strontium titanate” renders the claim indefinite because it is unclear what is meant by “consist essentially one of”. Applicant’s specification does not further clarify what is intended by the phrase “consists essentially one of”. As best understood, “consists essentially one of” means “consisting essentially of”, and for examination purposes, is construed as equivalent to “comprising” due to lack of clear indication in the specification or claims of what the basic and novel characteristics actually are. See MPEP 2111.03.III
Claim 19 reciting “a conductive layer over and in physical contact with the high-k dielectric layers” renders the claim indefinite because it is unclear what is referred to by “the high-k dielectric layers”. No plural “high-k dielectric layers” has been previously claimed.
Other claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. WO 2011/027487 A1 (Nakagawa).

    PNG
    media_image1.png
    363
    630
    media_image1.png
    Greyscale

In re claim 18, Nakagawa discloses (e.g. FIGs. 7-8) a semiconductor device, comprising: 
a substrate 101; and 
a p-type core device (PMOS, no specific “core device” claimed what would distinguish over PMOS) over the substrate 101, 
wherein the p-type core device PMOS includes a first gate structure having: 
an interfacial layer 201 having a thickness of 8 to 12 angstroms (¶ 59,70); 
a high-k dielectric layer 205 over the interfacial layer 201, wherein the high-k dielectric layer 205 “consists essentially one of” hafnium silicon oxide, hafnium oxide, zirconium oxide, lanthanum oxide, titanium oxide, yttrium oxide, or strontium titanate (205 is HfO2, ¶ 59,78); and 
a conductive layer 302 over and in physical contact with the high-k dielectric layer 205.

In re claim 19, Nakagawa discloses (e.g. FIGs. 7-8) further comprising an I/O device (NMOS, no specific “I/O device” claimed what would distinguish over NMOS) over the substrate 101, wherein the I/O device NMOS includes a second gate structure having: 
the interfacial layer 201; 
another high-k dielectric layer 204+205 over the interfacial layer 201, wherein the another high-k dielectric layer 204+205 is thicker than the high-k dielectric layer 205 by 5 to 20 angstroms (thicker by thickness of 204, which is  0.5 nm, i.e. 5 Å; ¶ 59,75); and 
the conductive layer 302 over and in physical contact with the another high-k dielectric layer 204+205.

In re claim 20, Nakagawa discloses (e.g. FIGs. 7-8) wherein the high-k dielectric layer 205 and the another high-k dielectric layer 204+205 both include hafnium oxide 205 (¶ 59,78).

In re claim 21, Nakagawa discloses (e.g. FIGs. 7-8) wherein the high-k dielectric layer 205 has a thickness ranging from 10 to 20 angstroms (e.g. 1.0 nm or 10 Å, ¶ 59,64).

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2018/0090569 A1 (Yang) in view of Chai et al. US 2017/0256544 A1 (Chai).

    PNG
    media_image2.png
    662
    848
    media_image2.png
    Greyscale

In re claim 1, Yang discloses (e.g. FIGs. 1-9) a semiconductor device, comprising: 
a substrate 100 having an I/O region II (no specific I/O detail claimed that would distinguish over Yang’s region II) and a core region I (no specific core detail claimed that would distinguish over Yang’s region I); 
a first transistor in the I/O region II (¶ 72); and 
a second transistor in the core region I (¶ 36), 
wherein the first transistor (in region II) includes a first gate structure 247+230 having: 
an interfacial layer 246; 
a first high-k region 245 over the interfacial layer 246; and 
a conductive layer 230 over the first high-k region 245, 
wherein the second transistor (in region I) includes a second gate structure 147+130 having: 
the interfacial layer 146; 
a second high-k region 145 over the interfacial layer 146; and 
the conductive layer 130 over the second high-k region 145, 
wherein the first transistor (in region II) includes a first channel 220+225+223 under the first gate structure 247+230, the first channel having first and second semiconductor materials 220,223 alternately stacked (Si 220,225 and SiGe 223, ¶ 79).
Yang discloses low voltage transistor is formed in region I and high voltage transistor is formed in region II (¶ 93). Yang further discloses the thickness of the gate insulating film can be adjusted to tune the operating voltage (¶ 95). Yang does not explicitly disclose the first high-k region 245 is thicker than the second high-k region 145.

    PNG
    media_image3.png
    734
    878
    media_image3.png
    Greyscale

Chai discloses (e.g. FIGs. 11-13) a semiconductor device comprising a first transistor P_Ta having a first gate dielectric P_GO1, and a second transistor P_Tb having a second gate dielectric P_GO2. The first gate dielectric P_GO1 comprises a silicon oxide interface dielectric P_Oa, a hafnium oxide high-k dielectric P_Ob, and an aluminum oxide high-k dielectric P_O1 (¶ 43-44). The second gate dielectric P_GO2 comprises a silicon oxide interface dielectric P_Oa, a hafnium oxide high-k dielectric P_Ob, and an aluminum oxide high-k dielectric P_O2a (¶ 57,177-178), and a lanthanum oxide high-k dielectric P_O2b (¶ 57,179). I.e. the second gate dielectric P_GO2 comprising an additional lanthanum oxide high-k dielectric P_O2b compared to the first gate dielectric P_GO1. Chai discloses the addition of the lanthanum oxide high-k dielectric P_O2b allows the threshold voltage of the transistor to be increased (¶ 87).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the gate dielectric can be modified by adding an additional lanthanum oxide high-k dielectric in the high voltage region for the purpose of increasing threshold voltage of the transistor. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of a transistor with higher threshold voltage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-k gate dielectric layers 145,245 in the low voltage region I and high voltage region II of Yang by including an additional high-k dielectric (e.g. lanthanum oxide) in the high voltage transistor of Chai according to known methods to yield the predictable result of forming both a low voltage transistor without the extra high-k dielectric and a higher voltage transistor including the extra high-k dielectric as taught by Chai.

In re claim 3, as best understood, Chai discloses (e.g. FIG. 13) wherein the first high-k region (of P_GO1, including P_Ob,P_O1) and the second high-k region (of PGO2, including P_Ob,P_O1,PO2a) “have a substantially same dielectric constant”. I.e. the hafnium oxide P_Ob and the aluminum oxide high-k dielectric P_O1,P_O2a include in both of the high-k regions would have the same dielectric constant.
 
In re claim 4, Chai discloses (e.g. FIG. 13) wherein the first high-k region (of P_GO1, including P_Ob,P_O1) includes at least one high-k material that is also included in the second high-k region (of PGO2, including P_Ob,P_O1,PO2a). The first gate dielectric P_GO1 and the second gate dielectric P_GO2 both include a hafnium oxide high-k dielectric P_Ob, and an aluminum oxide high-k dielectric P_O1,P_O2a (¶ 43-44,57,177-178).

In re claim 5, Chai discloses (e.g. FIG. 13) wherein the at least one high-k material includes hafnium oxide P_Ob (¶ 43).

In re claim 7, in interpreting Chai (e.g. FIG. 13) the first high-k region (of gate dielectric P_GO2) corresponds to P_Ob+P_O2, and the second high-k region (of gate dielectric P_GO1) corresponds to P_Ob only. As such, the first high-k region P_Ob+P_O2 (of gate dielectric P_GO2) includes at least one high-k material P_O2 that is free from the second high-k region P_Ob (of gate dielectric P_GO1).

In re claim 8, Chai discloses (e.g. FIG. 13) wherein the at least one high-k material PO2 includes alumina P_O2a (¶ 57).

In re claim 11, Yang discloses (e.g. FIG. 6) wherein the second transistor (in region I) includes a second channel 120,125 (¶ 36,115) wrapped around by the second gate structure 147+130, the second channel 120,125 having the first semiconductor material (Si, ¶ 36,115).

In re claim 12, Yang discloses (e.g. FIGs. 1-9) a semiconductor device, comprising: 
a substrate 100; 
an I/O device II over the substrate 100 (no specific I/O device detail claimed that would distinguish over Yang’s device region II), 
wherein the I/O device II includes a stacked fin 220+225+223, an interfacial layer 246 over the stacked fin 220+225+223, a first high-k region 245 over the interfacial layer 246, and a conductive layer 230 over the first high-k region 245; and 
a core device I over the substrate 100 (no specific core device detail claimed that would distinguish over Yang’s device region I), 
wherein the core device I includes a plurality of nanowires 120,125 (¶ 36,115), the interfacial layer 146 wrapping around each nanowire 120,125, a second high-k region 145 wrapping around the interfacial layer 146, and the conductive layer 130 wrapping around the second high-k region 145. 
Yang discloses low voltage transistor is formed in region I and high voltage transistor is formed in region II (¶ 93). Yang further discloses the thickness of the gate insulating film can be adjusted to tune the operating voltage (¶ 95). Yang does not explicitly disclose the first high-k region 245 is thicker than the second high-k region 145.

    PNG
    media_image3.png
    734
    878
    media_image3.png
    Greyscale

Chai discloses (e.g. FIGs. 11-13) a semiconductor device comprising a first transistor P_Ta having a first gate dielectric P_GO1, and a second transistor P_Tb having a second gate dielectric P_GO2. The first gate dielectric P_GO1 comprises a silicon oxide interface dielectric P_Oa, a hafnium oxide high-k dielectric P_Ob, and an aluminum oxide high-k dielectric P_O1 (¶ 43-44). The second gate dielectric P_GO2 comprises a silicon oxide interface dielectric P_Oa, a hafnium oxide high-k dielectric P_Ob, and an aluminum oxide high-k dielectric P_O2a (¶ 57,177-178), and a lanthanum oxide high-k dielectric P_O2b (¶ 57,179). I.e. the second gate dielectric P_GO2 comprising an additional lanthanum oxide high-k dielectric P_O2b compared to the first gate dielectric P_GO1. Chai discloses the addition of the lanthanum oxide high-k dielectric P_O2b allows the threshold voltage of the transistor to be increased (¶ 87).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the gate dielectric can be modified by adding an additional lanthanum oxide high-k dielectric in the high voltage region for the purpose of increasing threshold voltage of the transistor. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of a transistor with higher threshold voltage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-k gate dielectric layers 145,245 in the low voltage region I and high voltage region II of Yang by including an additional high-k dielectric (e.g. lanthanum oxide) in the high voltage transistor of Chai according to known methods to yield the predictable result of forming both a low voltage transistor without the extra high-k dielectric and a higher voltage transistor including the extra high-k dielectric as taught by Chai.

In re claim 13, Yang discloses (e.g. FIG. 6) wherein the stacked fin 220+225+223 has first and second semiconductor materials alternately stacked (Si 220,225 and SiGe 223, ¶ 79), and the plurality of nanowires 120,125 includes the first semiconductor material (Si, ¶ 36,115).

In re claim 14, Yang discloses (e.g. FIG. 6) wherein the first semiconductor material 120,125,220,225 includes silicon, germanium, or silicon germanium alloy (Si, ¶ 36,79,115).

In re claim 17, Chai discloses (e.g. FIG. 13) wherein each of the first and second high-k regions (P_Ob, P_O1, P_O2a, P_O2b) includes hafnium silicon oxide, hafnium oxide, alumina, zirconium oxide, lanthanum oxide, titanium oxide, yttrium oxide, strontium titanate, or a combination thereof (¶ 43-44,57,177-179).

Claims 2, 9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang and Chai as applied to claims 1 and 12 above, and further in view of Nakagawa et al. WO 2011/027487 A1 (Nakagawa).
In re claims 2 and 16, Chai teaches (e.g. FIG. 13) a first transistor P_Ta having a first gate dielectric P_GO1, and a second transistor P_Tb having a second gate dielectric P_GO2. The first gate dielectric P_GO1 comprises a silicon oxide interface dielectric P_Oa, a hafnium oxide high-k dielectric P_Ob, and an aluminum oxide high-k dielectric P_O1 (¶ 43-44). The second gate dielectric P_GO2 comprises a silicon oxide interface dielectric P_Oa, a hafnium oxide high-k dielectric P_Ob, and an aluminum oxide high-k dielectric P_O2a (¶ 57,177-178), and a lanthanum oxide high-k dielectric P_O2b (¶ 57,179). I.e. the second gate dielectric P_GO2 comprising an additional lanthanum oxide high-k dielectric P_O2b compared to the first gate dielectric P_GO1. Therefore, the high-k region of P_GO2 is thicker than the high-k region of P_GO1 by at least the thickness of the lanthanum oxide high-k dielectric P_O2b. Chai does not explicitly a particular thickness for the lanthanum oxide. 
However, Nakagawa discloses a semiconductor device comprising a transistor gate dielectric including an interface layer 201, a HfO-2 layer 202, an Al oxide layer 203 and a La oxide layer 204, wherein the La oxide layer 204 has a thickness of ≤2nm, e.g. 0.5 nm (¶ 59,75). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chai’s lanthanum oxide layer P_O2b to have a thickness of ≤2nm, more specifically 0.5 nm (5 Å) as taught by Nakagawa as adequate for tuning the threshold voltage of the transistor. 
As such, the thickness of the first high-k region (with lanthanum oxide) is thicker than the second high-k region (without lanthanum oxide) by 5 angstrom (i.e. thickness of the lanthanum oxide). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	
In re claim 9, Chai teaches (e.g. FIG. 13) a first transistor P_Ta having a first gate dielectric P_GO1, and a second transistor P_Tb having a second gate dielectric P_GO2. The first gate dielectric P_GO1 comprises a silicon oxide interface dielectric P_Oa, a hafnium oxide high-k dielectric P_Ob, and an aluminum oxide high-k dielectric P_O1 (¶ 43-44). The second gate dielectric P_GO2 comprises a silicon oxide interface dielectric P_Oa, a hafnium oxide high-k dielectric P_Ob, and an aluminum oxide high-k dielectric P_O2a (¶ 57,177-178), and a lanthanum oxide high-k dielectric P_O2b (¶ 57,179). I.e. the second gate dielectric P_GO2 comprising an additional lanthanum oxide high-k dielectric P_O2b compared to the first gate dielectric P_GO1. Therefore, the high-k region of P_GO2 is thicker than the high-k region of P_GO1 by at least the thickness of the lanthanum oxide high-k dielectric P_O2b. Chai does not explicitly a particular thickness for the lanthanum oxide. 
Chai does not explicitly thickness for any of the dielectric layers.
However, Nakagawa teaches a transistor having a composite gate dielectric comprising an interface layer 201 having a thickness of 0.9 nm (¶ 59,70), a HfO-2 layer 202 having a thickness of 1.0 nm (¶ 59), an Al oxide layer 203 having a thickness of 0.7 nm (¶ 64), and a La oxide layer 204 having a thickness of 0.5 nm (¶ 59,75). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chai’s interface dielectric P_Oa to 0.9 nm (9 Å), hafnium oxide P_Ob to 1.0 nm (10 Å), aluminum oxide P_O1, P_O2a to 0.7 nm (7 Å), and lanthanum oxide high-k dielectric P_O2b to 0.5 nm (5 Å) as taught by Nakagawa as adequate for tuning the threshold voltage of the transistors. 
As such, the thickness of the second high-k region (composed of P_Ob and P_O1) has a thickness of 17 Å, and the first high-k region (composed of P_Ob,P_O2a and P_O2b) has a thickness of 22 Å that is thicker than the second high-k region by 5 Å (i.e. thickness of the lanthanum oxide P_O2b). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

In re claim 15, Yang discloses (e.g. FIG. 6) the interfacial layer 146,246 are formed of silicon oxide (¶ 55). Chai further teaches (e.g. FIG. 13) a silicon oxide interface dielectric P_Oa, Yang and Chai does not explicitly a particular thickness for interfacial layer.
However, Nakagawa teaches a transistor having a composite gate dielectric comprising an SiO2 interface layer 201 having a thickness of 0.9 nm (¶ 59,70).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Yang or Chai’s interface dielectric as a SiO2 with a thickness of 0.9 nm (9 Å) as taught by Nakagawa as appropriate for reducing interfacial reaction the high-k gate dielectric and the semiconductor active region. 
As such, the thickness of the second high-k region (composed of P_Ob and P_O1) has a thickness of 17 Å, and the first high-k region (composed of P_Ob,P_O2a and P_O2b) has a thickness of 22 Å that is thicker than the second high-k region by 5 Å (i.e. thickness of the lanthanum oxide P_O2b). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang and Chai as applied to claim 4 above, and further in view of Jeon et al. US 6,586,349 B1 (Jeon).
In re claim 6, the combination of Yang and Chai teaches the claimed invention including a low voltage transistor and a high voltage transistor. Chai further discloses (e.g. FIG. 13) hafnium oxide P_Ob on an interfacial dielectric P_Oa as an common high-k gate dielectric in both transistors. Yang and Chai do not teach the high-k gate dielectric comprises both hafnium silicon oxide and hafnium oxide.
However, Jeon discloses a gate dielectric comprises forming a hafnium silicate HfSiO4 between a hafnium oxide high-k dielectric and a standard-k silicon dioxide (Column 10-11, lines 66-5) to form a compositionally graded gate dielectric that overcomes unexpected reaction (Column 3, lines 55-67). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the Chai’s gate dielectric by further forming hafnium silicate between the hafnium oxide P_Ob and the silicon oxide interfacial dielectric P_Oa to overcome undesirable reaction between deposited layers as taught by Jeon.


Claims 1-5, 9, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2018/0090569 A1 (Yang) in view of Rahim et al. US 2006/0237784 A1 (Rahim).
In re claim 1, Yang discloses (e.g. FIGs. 1-9) a semiconductor device, comprising: 
a substrate 100 having an I/O region II (no specific I/O detail claimed that would distinguish over Yang’s region II) and a core region I (no specific core detail claimed that would distinguish over Yang’s region I); 
a first transistor in the I/O region II (¶ 72); and 
a second transistor in the core region I (¶ 36), 
wherein the first transistor (in region II) includes a first gate structure 247+230 having: 
an interfacial layer 246; 
a first high-k region 245 over the interfacial layer 246; and 
a conductive layer 230 over the first high-k region 245, 
wherein the second transistor (in region I) includes a second gate structure 147+130 having: 
the interfacial layer 146; 
a second high-k region 145 over the interfacial layer 146; and 
the conductive layer 130 over the second high-k region 145, 
wherein the first transistor (in region II) includes a first channel 220+225+223 under the first gate structure 247+230, the first channel having first and second semiconductor materials 220,223 alternately stacked (Si 220,225 and SiGe 223, ¶ 79).
Yang discloses low voltage transistor is formed in region I and high voltage transistor is formed in region II (¶ 93). Yang further discloses the thickness of the gate insulating film can be adjusted to tune the operating voltage (¶ 95). Yang does not explicitly disclose the first high-k region 245 is thicker than the second high-k region 145.
However, Rahim discloses (FIGs. 1A & 6A-6E) a semiconductor device comprising a core region 104 having lower voltage transistors and an I/O region 102 having higher voltage transistors, wherein the gate dielectric is thicker in the I/O region for handling higher voltages (¶ 21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Yang’s high voltage region II with transistors having thicker high-k dielectric 245 than the high-k dielectric 145 for the transistor in the low voltage region I, such that the thicker gate dielectric allows the transistors in the higher voltage region to handle higher voltage as taught by Rahim.

In re claim 2, Yang in view of Rahim teaches it is obvious to increase the thickness of the first high-k region for handling higher voltage. Yang further teaches the thickness of the gate insulating film can be adjusted to tune the operating voltage (¶ 95). Therefore, although Yang and Rahim does not explicitly disclose the first high-k region is thicker than the second high-k region by 5 to 20 angstroms, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the first high-k region to obtain the desired operating voltage. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

In re claim 3, Yang discloses (e.g. FIG. 29) wherein the first high-k region 245 (in region II) and the second high-k region 145 (in region I) have a substantially same dielectric constant (145 and 245 are formed from the same layer).

In re claim 4, Yang discloses (e.g. FIG. 29) wherein the first high-k region 245 includes at least one high-k material that is also included in the second high-k region 145 (145 and 245 are formed from the same layer).

In re claim 5, Yang discloses (e.g. FIGs. 2, 6 and 29) wherein the at least one high-k material 145,245 includes hafnium oxide (¶ 54).

In re claim 9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the interfacial layer 146,246 taught by Yang to a thickness ranging from 8 to 12 angstroms for preventing undesirable interfacial reaction. Furthermore, Yang in view of Rahim teaches it is obvious to increase the thickness of the first high-k region for handling higher voltage. Yang further teaches the thickness of the gate insulating film can be adjusted to tune the operating voltage (¶ 95). Therefore, although Yang and Rahim does not explicitly disclose the second high-k region has a thickness ranging from 10 to 20 angstroms; and  the first high-k region is thicker than the second high-k region by 5 to 20 angstroms, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the first high-k region and the second high-k region to obtain the desired operating voltages. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

In re claim 11, Yang discloses (e.g. FIG. 6) wherein the second transistor (in region I) includes a second channel 120,125 (¶ 36,115) wrapped around by the second gate structure 147+130, the second channel 120,125 having the first semiconductor material (Si, ¶ 36,115).

In re claim 12, Yang discloses (e.g. FIGs. 1-9) a semiconductor device, comprising: 
a substrate 100; 
an I/O device II over the substrate 100 (no specific I/O device detail claimed that would distinguish over Yang’s device region II), 
wherein the I/O device II includes a stacked fin 220+225+223, an interfacial layer 246 over the stacked fin 220+225+223, a first high-k region 245 over the interfacial layer 246, and a conductive layer 230 over the first high-k region 245; and 
a core device I over the substrate 100 (no specific core device detail claimed that would distinguish over Yang’s device region I), 
wherein the core device I includes a plurality of nanowires 120,125 (¶ 36,115), the interfacial layer 146 wrapping around each nanowire 120,125, a second high-k region 145 wrapping around the interfacial layer 146, and the conductive layer 130 wrapping around the second high-k region 145. 
Yang discloses low voltage transistor is formed in region I and high voltage transistor is formed in region II (¶ 93). Yang further discloses the thickness of the gate insulating film can be adjusted to tune the operating voltage (¶ 95). Yang does not explicitly disclose the first high-k region 245 is thicker than the second high-k region 145.
However, Rahim discloses (FIGs. 1A & 6A-6E) a semiconductor device comprising a core region 104 having lower voltage transistors and an I/O region 102 having higher voltage transistors, wherein the gate dielectric is thicker in the I/O region for handling higher voltages (¶ 21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Yang’s high voltage region II with transistors having thicker high-k dielectric 245 than the high-k dielectric 145 for the transistor in the low voltage region I, such that the thicker gate dielectric allows the transistors in the higher voltage region to handle higher voltage as taught by Rahim.

In re claim 13, Yang discloses (e.g. FIG. 6) wherein the stacked fin 220+225+223 has first and second semiconductor materials alternately stacked (Si 220,225 and SiGe 223, ¶ 79), and the plurality of nanowires 120,125 includes the first semiconductor material (Si, ¶ 36,115).

In re claim 14, Yang discloses (e.g. FIG. 6) wherein the first semiconductor material 120,125,220,225 includes silicon, germanium, or silicon germanium alloy (Si, ¶ 36,79,115).

In re claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the interfacial layer 146,246 taught by Yang to a thickness ranging from 8 to 12 angstroms for preventing undesirable interfacial reaction. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	
In re claim 16, Yang in view of Rahim teaches it is obvious to increase the thickness of the first high-k region for handling higher voltage. Yang further teaches the thickness of the gate insulating film can be adjusted to tune the operating voltage (¶ 95). Therefore, although Yang and Rahim does not explicitly disclose the first high-k region is thicker than the second high-k region by 5 to 20 angstroms, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the first high-k region to obtain the desired operating voltage. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

In re claim 17, Yang discloses (e.g. FIGs. 2 & 6) wherein each of the first and second high-k regions 145,245 includes hafnium silicon oxide, hafnium oxide. alumina, zirconium oxide, lanthanum oxide, titanium oxide, yttrium oxide, strontium titanate, or a combination thereof (¶ 54).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang and Rahim as applied to claim 4 above, and further in view of Jeon et al. US 6,586,349 B1 (Jeon).
In re claim 6, Yang discloses (e.g. FIGs. 2, 6 and 29) wherein the at least one high-k material 145,245 may include one or more of hafnium oxide and hafnium silicon oxide (¶ 54). 
Jeon discloses a gate dielectric comprises forming a hafnium silicate HfSiO4 between a hafnium oxide high-k dielectric and a standard-k silicon dioxide (Column 10-11, lines 66-5) to form a compositionally graded gate dielectric that overcomes unexpected reaction (Column 3, lines 55-67). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the Yang’s gate dielectric by further forming hafnium silicate between an hafnium oxide and the silicon oxide interfacial dielectric 146,246 to overcome undesirable reaction between deposited layers as taught by Jeon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 8:30AM-4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815